Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-254
                 Lower Tribunal Nos. M18-20808, 19-343AC
                            ________________


                           Makinis Harrison,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



      An Appeal from the County Court for Miami-Dade County, Diana
Vizcaino, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Lindsay Davis,
Assistant State Attorney, for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.